Citation Nr: 1508673	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to May 11, 2010, for the grant of an apportionment of the Veteran's pension benefits.


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The appellant is the spouse of the Veteran who served on active duty from November 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  At the time of this decision, records were in Virtual VA but not in VBMS.  


FINDINGS OF FACT

1.  The RO received the appellant's claim for apportionment benefits on May 11, 2010.

2.  There is no evidence of a formal claim, informal claim, or written intent to file a claim for apportionment benefits prior to May 11, 2010.


CONCLUSION OF LAW

An effective date earlier than May 11, 2010, for the grant of apportionment of pension benefits is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400, 3.458 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  A claim for an apportionment is a "contested claim" and is subject to the provisions of 38 U.S.C.A. § 7105A and the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2014); see also 38 C.F.R. §§ 20.500-20 .504, 20.713 (2014).  Under applicable criteria, all interested parties must be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

It is not clearly shown that the VA has fulfilled its obligations under the procedures relating to contested claims.  See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  It appears that the Veteran has not been provided with adequate notice of proceedings in several regards.  However, the Board finds that there is no prejudice to the Veteran in proceeding with final appellate review as to the effective date issue decided at this time; the appellant's claim for an earlier effective date for the apportionment is being denied herein, and there is no adverse effect upon the Veteran's interests.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  With respect to awards of an apportionment of benefits, the effective date for original claims is in accordance with facts found.  38 C.F.R. § 3.400(e)(1).  A veteran's benefits will not be apportioned "until the estranged spouse of a veteran files claim for an apportioned share."  38 C.F.R. § 3.458(g).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The claimant first sought apportionment of the Veteran's benefits in a VA Form 21-4138, Statement in Support of Claim, received by VA on May 11, 2010.  The initial decision granting apportionment benefits to the claimant established an effective date of May 11, 2010, with the apportionment payments beginning on June 1, 2010 (as the first day of the month following her May 2010 claim).  There is no evidence that she sought an apportionment of the Veteran's pension benefits at any time prior to this date. 

In a September 2010 Statement in Support of Claim, the appellant stated that she and the Veteran initially filed a request for dependency in November 2009 and then she filed a request for an apportionment in May 2010 but that they had not received any correspondence regarding either one of the requests.  In a separate statement, the appellant noted that the Veteran left in January 2010 and that he had not contributed any financial support to her and that she had been unable to work since August 2009 due to a serious illness.  
  
In a May 2011 Notice of Disagreement, the appellant stated, "Your records will show that we submitted my paper for benefits November, 2009 ..."  In June 2011, the appellant stated, "We submitted our original paper work to the VA's Benefits office November 29, 2009 ..."
 
In this case, the Board finds no documentation of any manner of claim for apportionment prior to May 11, 2010.  Significantly, the appellant, prior to her appeal, confirms that her claim for apportionment was filed in May 2010.

Absent any evidence that the claimant sought an apportionment of the Veteran's benefits prior to the date of her May 2010 claim, there is no legal authority for an effective date for the apportionment earlier than the date of her claim.  Hence, an effective date earlier than May 11, 2010, for the grant of apportionment of pension benefits is not warranted.


ORDER

Entitlement to an effective date prior to May 11, 2010, for the grant of an apportionment of the Veteran's pension benefits is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


